UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 SAMUEL CASTILLO, LUIS PEREZ JUAREZ, LUIS
 ARMANDO GALEAS, MANUEL DE JESUS                                      16-CV-2283 (ARR)
 CARRASCO, ROBERTO MENDOZA, ROQUE
 RODRIGUEZ, ERIN PACHEO, EDGAR MEJIA-                                 Opinion & Order
 ROSENDO, and VIRGILIO DE JESUS RAMOS
 BUSTILLO, individually and on behalf of all others similarly         Not for electronic or print
 situated,                                                            publication

                   Plaintiffs,

                           — against —

 CFS CONSTRUCTION SPECIALISTS, INC., THOMAS
 SINDONE and GEORGE KURZ, as individuals,

                   Defendants.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated July 19,

2019, from the Honorable Vera M. Scanlon, United States Magistrate Judge. No objections have

been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011).

Where no timely objections have been filed, “the district court need only satisfy itself that there is no

clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

(LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety, as

the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).
         Accordingly, the settlement agreement at ECF [31-1] is approved as fair and reasonable

under Cheeks, with the division of funds to be made as described in plaintiffs’ counsel’s letter at ECF

[31]. Further, the motion to dismiss at ECF [23] is found moot in light of the settlement. The Clerk

of Court is directed enter judgment accordingly and close the case.


SO ORDERED.



                                                       _______/s/________________
                                                       Allyne R. Ross
                                                       United States District Judge

Dated:          August 5, 2019
                Brooklyn, New York




                                                   2
